     Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.1 Filed 08/05/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JONATHAN S. SMITH,

                Plaintiff,

vs.                                                          Case No.

LIFE INSURANCE COMPANY                                       HON.
OF NORTH AMERICA,

                Defendant.


Troy W. Haney (P48614)
HANEY LAW OFFICE, P.C.
Attorney for Plaintiff
330 East Fulton Street
Grand Rapids, MI 49503
Telephone: 616-235-2300
Facsimile: 616-459-0137
Email: thaney@troyhaneylaw.com


                                          COMPLAINT

         Plaintiff, Jonathan S. Smith, by his attorney, Troy W. Haney of Haney Law Office, P.C.,

and for his complaint against Defendant, Life Insurance Company of North America, states as

follows:

                                Nature of Action and Jurisdiction

1.       This is a civil complaint brought by Plaintiff, Jonathan S. Smith (“Plaintiff”), under the

         Employee Retirement Income Security Act (“ERISA”), §502, 29 U.S.C. 1132, regarding

         breach of the terms of an employee benefit plan and breach of fiduciary duties, for the

         purpose of compelling Defendant to provide certain disability insurance benefits in

         amounts and at the coverage levels promised and for an accounting, recovery of damages,
     Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.2 Filed 08/05/21 Page 2 of 11




         costs, and attorney fees incurred as a consequence of Defendant’s breaches of its

         obligations and duties under ERISA as detailed herein.

2.       This Court has subject jurisdiction over Plaintiff’s claims pursuant to ERISA §502(e) and

         (f), 29 U.S.C. 1132(e) and (f) and 28 U.S.C. 1331.

3.       Venue properly lies in this District pursuant to ERISA §502(e)(2), 29 U.S.C. 1132(e)(2).

                                 Parties and General Allegations

4.       At all relevant times, Plaintiff was a participant, as defined by ERISA §3(7), 29 U.S.C.

         1002(7), in the TownSquare Media Group Health and Welfare Benefit Plan (“the Plan”)

         provided by TownSquare Media, to its eligible employees, including Plaintiff,

         administered and funded by an insurance policy issued by Defendant, Life Insurance

         Company of North America (“LINA”) to TownSquare Media, for group disability benefits

         as group policy no. LK-962776.

5.       At all relevant times, the Plan was an employee welfare benefit plan within the meaning of

         ERISA §3(1), 29 U.S.C. 1002(1), sponsored by TownSquare Media and funded by the

         above-referenced insurance policy issued by LINA. As such, LINA is the proper party to

         defend this matter and the sole entity responsible for the payment of claimed benefits set

         forth below.

6.       At all relevant times, Defendant was the fiduciary of the Plan within the meaning of ERISA

         §3(21), 29 U.S.C. 1002(21), in that Defendant acted as a claims administrator and as a

         fiduciary for the Plan and exercised authority and control over the payment of long term

         disability “LTD” benefits, which are assets of the Plan. Pursuant to 29 C.F.R. §2560.503-

         1(h)(1), Defendant, therefore, functioned as an administrator for claims procedure

         purposes.



                                                 2
     Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.3 Filed 08/05/21 Page 3 of 11




                                                    Facts

7.       At all relevant times the Plaintiff was employed full-time by TownSquare Media as an

         Account Executive.

8.       The Plaintiff’s diagnosed medical conditions are as follows:

            •   Severe right-sided Heart Failure with preserved Ejection Fraction (“HFpEF”);
            •   Polymorphic Ventricular Tachycardia;
            •   History of Paroxysmal Atrial Fibrillation;
            •   Heart Palpitations;
            •   Premature Ventricular Contractions;
            •   Frequent Ventricular Ectopy;
            •   Severe Cardiopulmonary Deconditioning;
            •   Gastrointestinal Stromal Tumor (“GIST”);
            •   Morbid Obesity;
            •   Alveolar Hypoventilation;
            •   Shortness of breath on exertion;
            •   Diastolic Dysfunction;
            •   Chronic low back pain;
            •   Arthritis of the knees, causing joint pain;
            •   Hypothyroidism;
            •   Lymphedema;
            •   Obstructive Sleep Apnea;
            •   Nocturnal Dyspnea.

9.       Due to the above-described medical conditions and the associated symptomatology, the

         Plaintiff is restricted from lifting or carrying more than ten (10) pounds, and can only

         “occasionally” (0-2.5 hours/day) sit, stand, walk, reach, manipulate, grasp, stoop, kneel,

         crouch, or crawl. The Plaintiff also has a family history of Sudden Cardiac Death (“SCD”),

         which was the cause of death for both the Plaintiff’s father and son. Based on Plaintiff’s

         medical conditions and family history, he wears a “LifeVest”, which is a personal

         defibrillator worn by an individual that monitors the person’s heart continuously, and if


                                                      3
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.4 Filed 08/05/21 Page 4 of 11




      that person goes into a life-threatening arrhythmia, the LifeVest delivers a shock treatment

      to restore the heart to normal rhythm.

10.   As a result of the Plaintiff’s various medical conditions and symptomatology, the Plaintiff’s

      last day of work was on June 8, 2018.

11.   In accordance with his employment contract, the Plaintiff applied for long term disability

      benefits through LINA, which were eventually approved with an effective start date of

      September 9, 2018.

12.   The definition of “Disability/Disabled” within the Plan is as follows:

         The Employee is considered Disabled if, solely because of Injury or Sickness, he or
         she is:
             1) unable to perform the material duties of her or her Regular Occupation; and
             2) unable to earn 80% or more of his or her Indexed Earnings from working in his
             or her Regular Occupation.

         After Disability Benefits have been payable for 24 months, the Employee is considered
         Disabled if, solely due to Injury or Sickness, he or she is:
             1) unable to perform the material duties of any occupation for which he or she is,
             or may reasonably become, qualified based on education, training or experience;
             and
             2) unable to earn 60% or more of her or her Indexed Earnings.

13.   On January 28, 2019, LINA had an internal review conducted by Dr. Paul Seiferth, a

      physician specializing in Family and Occupational Medicine, who stated in part,

             It is my professional opinion with a reasonable degree of medical certainty that,
             there are limitations of function requiring medically necessary activity restrictions
             ongoing. Clinical information indicates right sided heart failure (HFpEF) with
             significant fluid retention producing bilateral lower extremity edema superimposed
             on lymphedema. Also present is morbid obesity, shortness of breath, and atrial
             fibrillation.

14.   On September 25, 2019, the Plaintiff underwent gastric bypass surgery to address his

      morbid obesity. During the procedure, a gastrointestinal tumor was also found and

      surgically removed.




                                                  4
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.5 Filed 08/05/21 Page 5 of 11




15.   On March 9, 2020, the Plaintiff was seen by his cardiologist, Dr. Thomas Vanhecke, who

      notated in part the following,

             At the present time, he reports having significant stomach issues and issues with
             eating, and not able to control reflux… He reports still having leg swelling, and has
             to elevate his legs. * * *

             Constitutional: feeling poorly and feeling tired.
             Cardiovascular: palpitations and lower extremity edema, but no intermittent leg
             claudication.
             Respiratory: shortness of breath, orthopnea, shortness of breath during exertion
             and [paroxysmal nocturnal dyspnea] but no cough. * * *

             Active Problems
             • (HFpEF) heart failure with preserved ejection fraction (I50.30)
             • Atrial fibrillation (I48.91)
             • Gastrointestinal stromal tumor (GIST) of stomach (C49.A2)
             • Lymphedema. (I89.0)
             • Morbid obesity with BMl of 60.0-69,9, adult (E66.01, Z68.44)
             • Morbid obesity, unspecified obesity type (E66.01)
             • Multiple vitamin deficiency (E56.9)
             • Palpitations (R00.2)
             • PVC (premature ventricular contraction) (I49.3)
             • S/P laparoscopic sleeve gastrectomy (Z98.84)
             • SOB (shortness of breath) on exertion (R06.02)

16.   On March 23, 2020, the Social Security Administration (“SSA”) issued a favorable

      decision and granted the Plaintiff’s claim for Social Security Disability Insurance (“SSDI”)

      benefits, with an effective date of December 1, 2018.

17.   On April 3, 2020, LINA issued a letter to the Plaintiff notifying him that it would be

      reviewing his claim for qualification for continued disability benefits under the “Any

      Occupation” definition of disability, which would be the relevant definition of disability

      starting on August 9, 2020.

18.   On June 26, 2020, the Plaintiff attended an “Independent” Medical Examination (“IME”)

      with an Internal Medicine physician, Dr. Herbert Malinoff. In the opinion of Dr. Malinoff,

      although he agreed that the Plaintiff had a number of ongoing medical diagnoses, he did

      not believe that there were any restrictions or limitations from the Plaintiff’s ability to

      return to work in his former position. It should also be noted that Dr. Malinoff declined to

                                                  5
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.6 Filed 08/05/21 Page 6 of 11




      complete a Physical Ability Assessment form, admitting that functional capability was not

      tested as part of his evaluation.

19.   On July 1, 2020, the Plaintiff attended an appointment at the Ascension Medical Group

      Genesys Heart Institute, where he was seen by Rheannon McDonald, PA. As part of that

      visit, it was noted that Plaintiff had agreed “to wear a LifeVest considering his risk of

      [Sudden Cardiac Arrest] is moderate to high given his [family history] of [Sudden Cardiac

      Death] and documented [polymorphic ventricular tachycardia] and more recently

      frequent symptomatic [premature ventricular contraction] with lightheadedness and

      palpitations.”

20.   On July 23, 2020, Dr. Vanhecke completed a Physical Ability Assessment form, which

      stated in part,

              [Your assessment of our customer’s physical abilities is based on]: Examination;
              Functional Assessment; and a diagnosis that implies an increased risk of harm
              requiring physician imposed work activity restrictions.

              [Throughout an 8 hour workday, to the extent that positional changes are
              necessary, with rest breaks and meal breaks at appropriate intervals, he or she
              can tolerate the following activities for the specified durations]:

              Occasionally: 0 – 2.5 Hrs./Day, 0 – 1/3 of the Day: Sitting; Standing; Walking;
              Reaching (overhead, desk level, below waist); Fine Manipulation; Simple Grasp;
              Firm Grasp; Lifting (negligible amount – 10 lbs.); Carrying (negligible amount – 10
              lbs.).

              0 Hours: Lifting over 10 lbs.; Carrying over 10 lbs.; Climbing stairs; Balancing;
              Kneeling; Crouching; and Crawling.

21.   On August 28, 2020, Dr. Malinoff issued an addendum to his IME report based on the new

      information that the Plaintiff was now wearing a LifeVest. Although Dr. Malinoff is not a

      cardiologist, he stated that in his opinion the LifeVest was not necessary, and that this new

      development did not alter his prior opinion.

22.   On September 3, 2020, the Defendant issued a letter to the Plaintiff notifying him that it

      was terminating his LTD benefits based on the following decision:

                                                  6
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.7 Filed 08/05/21 Page 7 of 11



             We have completed our review and determined that you no longer remain disabled
             as defined by your policy. * * *

             Dr. Malinoff concluded that there is no evidence of congestive heart failure or any
             type of cardiac decompensation. Dr. Malinoff opined that you can return to work
             without any restrictions. * * *

             The medical information provided for review continues to illustrate that you are
             able to perform the duties of your regular occupation as a Sales Representative,
             Radio and Television Time, classified as a light physical demand level per the
             Dictionary of Occupational Titles. Additionally, you are able to perform the
             sedentary occupations noted above.

             At this time, you no longer meet the definition of Disability stated above and your
             claim has been closed. Payments have been made through September 8, 2020
             and no further benefits are due.

23.   On December 3, 2020, without the assistance of counsel, the Plaintiff appealed the

      Defendant’s decision to terminate his LTD benefits, and stated in full:

             I am writing to contest/appeal your decision that I am no longer disabled. I am
             having the same issues as I have had for over 2 years. I am currently wearing a
             LifeVest 24 hours a day in case of sudden cardiac arrest. My father died at the age
             of 51 from Sudden Cardiac Death and my 17 yr. old son also died of sudden
             cardiac arrest in 2011.

             I have enclosed 3 letters from my medical team (who have been my physician's
             for over 2 years). They state I am not able to go back to work. Please reconsider
             the opinion of Dr. Malinoff. His short meeting with me was pleasant but guided and
             he appeared to have little knowledge of cardiac issues. Whereas l trust my Cardiac
             Team from Ascension Medical Group; Genesys Heart Institute; Dr. Thomas
             Vanhecke, MD, FACC (Cardiologist); Dr Eric Good, DO (Electrophysiologist);
             Rheannon McDonald, PA-C; Dr Karl J. Ilg, MD (Electrophysiologist).

24.   As part of the Plaintiff’s December 3, 2020 appeal, he also provided a medical record from

      Samantha Myers, PA, signed on October 19, 2020, and which stated in part,

             To Whom It May Concern,

             Mr. Smith is a pleasant 55 year old male known to Dr. Vanhecke with a cardiac
             history significant for:
             1. Paroxysmal atrial fibrillation
                 - With history of multiple cardioversions
             2. Frequent Premature Ventricular Contracture
                 - 5% Burden
                 - Family history of sudden death
             3. Heart Failure with Preserved Ejection Fracture with refractory right sided heart
             failure
                  - left ventricular ejection fraction 55-60%
             4. Hypertension

                                                  7
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.8 Filed 08/05/21 Page 8 of 11



             5. Obstructive Sleep Apnea
             6. Lymphedema
                 - chronic requiring use of lymphedema pumps two hours per day
             7. Morbid obesity * * *

             Mr. Smith has known heart failure with functional class 3/4 symptoms and
             symptomatic palpitations with activity. He is currently wearing a Life Vest and is
             being evaluated and managed by the Electrophysiology Team. * * *

             Mr. Smith has frequent symptomatic pleomorphic [premature ventricular
             contractions] and a structurally normal heart. He has family history of sudden
             cardiac death and he is continue to wear Life Vest and awaiting diagnostic
             electrophysiological study for re-stratification and possible catheter ablation.

25.   On January 26, 2021, the Defendant advised that it was maintaining the decision to

      terminate the Plaintiff’s LTD benefits. The decision stated in part,

             After completing our review of your claim, we are upholding the prior decision and
             will not pay any additional benefits. * * *

             According to medical records reviewed by a Board Certified Cardiologist, the
             evidence did support the presence of ongoing functional impairment beyond
             September 9, 2020. * * *

             According to medical records reviewed by a Board Certified provide [sic] in
             Occupational Medicine, the evidence did support the presence of ongoing
             functional impairment beyond September 9, 2020. * * *

             During the appeal process, the claim was referred again to our vocational
             department for another TSA. This analysis took into consideration your supported
             restrictions and/or limitations (as stated above), education history, and
             employment history to determine if any occupations exist that you would be able
             to perform based on all of the current information in the file. The analysis confirmed
             that you would be able to perform the following occupations:
             • DOT Code 219.137-010 Field Cashier, $37,260
             • DOT Code 229.387-010 Material Lister, $35,350

             In summary, we have determined that you are able to perform the above identified
             occupations and earn at least 60% of your Indexed Earnings. The occupations
             above are compatible with your work capacity and satisfy the earnings requirement
             according to the employer's policy. According to the rehabilitation specialist, the
             identified occupations are considered entry-level and do not generally require prior
             training or experience to be considered qualified… Because these occupations
             have been identified through this process, there is no evidence at this time to
             warrant an alteration to the decision to deny your claim. We are not disputing that
             you may have restrictions and/or limitations, but an explanation of your
             functionality and how your functional capacity prevents you from performing any
             occupation from September 9, 2020 and forward is not medically supported.

26.   The Defendant based its decision to maintain the termination of LTD benefits in part on a

      paper-file review completed on January 4, 2021 by a Cardiologist, Dr. Jane Kauffman. It

                                                  8
 Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.9 Filed 08/05/21 Page 9 of 11




      should be noted that Dr. Kauffman did not speak with or examine the Plaintiff at any time,

      nor did she speak with any of the Plaintiff’s attending physicians. Upon completion of her

      review, Dr. Kauffman recommended only minimal limitations on sitting and standing, but

      otherwise considered the Plaintiff to have unlimited capacity for all other activities.

27.   The Defendant also based its decision to maintain the termination of LTD benefits in part

      on a paper-file review completed on January 6, 2021 by Dr. Bryant Martin, who specializes

      in Family, Occupational, and Aerospace Medicine. It should be noted that Dr. Martin did

      not speak with or examine the Plaintiff at any time, nor did he speak with any of the

      Plaintiff’s attending physicians. Upon completion of his review, Dr. Martin followed suit

      with Dr. Kauffman and recommended only minimal limitations on sitting and standing, but

      otherwise considered the Plaintiff to have unlimited capacity for all other activities.

28.   The Defendant also based its decision to maintain the termination of LTD benefits in part

      on a Transferable Skills Analysis completed on January 11, 2021 by Randy Norris, a

      Rehabilitation Specialist. The report concluded that there were potential positions available

      that the Plaintiff was capable of performing, however, it should also be noted that the

      analysis was based solely on the minimal restrictions and limitations provided by Dr.

      Kauffman and Dr. Martin, and the analysis did not include any consideration of the medical

      records or restrictions from the Plaintiff’s attending physicians. Also, Mr. Norris had not

      met with, spoken to, nor conducted a Functional Capacity Evaluation of the Plaintiff.

29.   In the January 26, 2021 final denial letter, the Defendant also informed the Plaintiff that he

      had “exhausted all administrative levels of appeal” and that the Plaintiff had “the right to

      bring a legal action for benefits under the Employee Retirement Income Security Act of

      1974 (ERISA) section 502(a)”.



                                                9
Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.10 Filed 08/05/21 Page 10 of 11




30.   As a result of the aforementioned wrongful actions, Plaintiff’s group waiver of life

      premium may have also been wrongfully denied by operation of the decision to terminate

      his long term disability benefits.

                                        COUNT I
                   Claim for Benefits Pursuant to ERISA §502(a)(1)(B),
                        29 U.S.C. 1132(a)(1)(B) against Defendant

31.   The Plaintiff incorporates paragraphs 1 through 30 above as if fully restated herein.

32.   ERISA §502(a)(1)(B), 29 U.S.C. 1132(a)(1)(B) permits a plan participant to bring a civil

      action to recover benefits due to him under the terms of a plan, to enforce his rights under

      the terms of a plan and/or to clarify his rights to future benefits under the terms of a plan.

33.   The failure to pay full disability benefits as described above are in direct violation of the

      terms of the Plan.

34.   The Plan has failed to pay disability benefits to the Plaintiff despite the recommendations

      of his physicians and disabling medical conditions.

35.   The failure and refusal of the Plan to pay the benefits owed the Plaintiff under the Plan is

      a breach of the terms and provisions of the Plan.

36.   In addition, the Plan has failed to properly and thoroughly investigate the Plaintiff’s claim

      in the manner required by ERISA’s fiduciary and claims procedure requirements.

37.   The actions of the Plan have caused damage to the Plaintiff in the form of the denial of

      long term disability benefits.

38.   In addition, because the Plan denied the payment of the Plaintiff’s long term disability

      benefits, the Plaintiff became ineligible for other benefits provided through his

      employment such as pension, medical benefits, and the waiver of group life insurance

      premiums.



                                                10
Case 1:21-cv-00668-RJJ-SJB ECF No. 1, PageID.11 Filed 08/05/21 Page 11 of 11




                                   PRAYER FOR RELIEF

      Plaintiff requests that this Honorable Court grant the following relief:

A.    A declaratory judgment pursuant to ERISA §502(a)(1)(B), 29 U.S.C. 1132 (a)(1)(B) and
      28 U.S.C. 2201, declaring that the Plaintiff is entitled to the group employee benefits in the
      proper amounts as set forth in the Plan in effect at the time benefits became payable and
      that the Defendant has violated the Plan and its fiduciary duties by failing to pay these
      benefits and honor the group waiver of life premium.

B.    A full and accurate accounting by the Defendant of all computations for the Plaintiff’s
      employee benefits, in sufficient detail so that the Plaintiff may ascertain that his benefits
      are being paid in the proper amount.

C.    An Order compelling the Defendant to pay the Plaintiff forthwith the full amount of
      employee benefits due to him and to continue such payments for the period set forth in the
      Plan, including interest on all unpaid benefits.

D.    An Order awarding reasonable attorney fees and costs pursuant to ERISA §502(g)(1), 29
      U.S.C. 1132 (g)(1).

E.    Such other relief as may be just and appropriate.


Dated: August 5, 2021                                /s/ Troy W. Haney
                                                     Troy W. Haney (P48614)
                                                     HANEY LAW OFFICE, P.C.
                                                     Attorney for Plaintiff
                                                     330 East Fulton Street
                                                     Grand Rapids, MI 49503




                                               11
